EXHIBIT 10.17


AMENDMENT TO SHARE EXCHANGE AND ACQUISITION AGREEMENT
 
    AMENDMENT, DATED AS OF DECEMBER 31, 2011, TO SHARE EXCHANGE AND ACQUISITION
AGREEMENT, dated as of July 6, 2011 (“Acquisition Agreement”), made by and among
Diversified Global Holdings Group, Inc., a Florida corporation (“DGHG”), Miralab
LLC, a limited company formed under the laws of the Russian
Federation  (“MRLB”), and the owner(s) of MRLB set forth on the signature page
to this Amendment (collectively, the “MRLB Owners” or “Owners”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
assigned to such term in the Acquisition Agreement.
 
    WHEREAS, DGHG, MRLB and the MRLB Owners are parties (“Party” or “Parties”)
to that certain Acquisition Agreement, dated July 6, 2011;
 
    WHEREAS, the acquisition of MRLB as contemplated by the Acquisition
Agreement has not been completed as of December 31, 2011; and
 
    WHEREAS, DGHG, MRLB and the MRLB Owners have determined and agreed that DGHG
and MRLB shall not to proceed with the acquisition of MRLB and that the
Acquisition Agreement shall be terminated; and
 
    WHEREAS, DGHG, MRLB and the MRLB Owners, in accordance with the terms and
conditions of the Acquisition Agreement, hereby approve the termination of the
Acquisition Agreement as set forth herein.
 
    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and by their respective execution of this Agreement, DGHG,
MRLB and the MRLB Owners agree that:


1.  
In accordance with the provisions of Section 9.1 of the Acquisition Agreement,
the Acquisition Agreement shall terminated effective December 31, 2011.



2.  
No Party to the Acquisition Agreement shall have any liability to any other
Party under the Acquisition Agreement, and all obligations of each such Party
under the Acquisition Agreement shall be terminated and of no further force and
effect as of the effective date of this Amendment.



IN WITNESS WHEREOF, each of the parties have signed or have caused this
Amendment to be signed by their respective officers hereunto duly authorized,
all as of the date first written above.


DIVERSIFIED GLOBAL HOLDINGS GROUP, INC.


By:  /s/ Richard Lloyd
   
Name: Richard Lloyd
   
Title: Chief Executive Officer
   

 
 
MIRALAB, LLC.


By: /s/ Alexander Minakov
   
Name: Alexander Minakov
   
Title: President
   


 
MRLB OWNER
 
By: /s/ Alexander Minakov
   
Name: Alexander Minakov
   


 